Citation Nr: 9914592
Decision Date: 05/24/99	Archive Date: 08/06/99

DOCKET NO. 93-15 570               DATE MAY 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUES

1. Entitlement to service connection for a right leg disorder.

2. Entitlement to service connection for a left shoulder disorder. 

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

T. S. Kelly, Counsel 

INTRODUCTION

The veteran had active military service from January 1968 to
November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1992 rating determination of the San Juan
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in May 1995, when it was
remanded for additional development. One of the issues developed
for appellate consideration at the time of the remand was that of
entitlement to an evaluation in excess of 30 percent for residuals
of a gunshot wound of the left foot with degenerative arthritis. In
a rating decision dated in September 1997, the RO increased the
evaluation for that disability to 40 percent, and awarded special
monthly compensation on account of the loss of use of the left
foot. This evaluation is the maximum schedular evaluation for a
disability of the foot. 38 C.F.R. 3.321, 4.7, 4.68, 4.71a, 4.124a,
Diagnostic Codes 5010, 5270, 5271, 8521 (1998).

The combined rating for disabilities of an extremity shall not
exceed the rating for amputation at the elective level, were
amputation to be performed. For example, the combined evaluations
for disabilities below the knee shall not exceed the 40 percent
evaluation, Diagnostic Code 5165. 38 C.F.R. 4.68.

On a claim for an original or an increased rating, the claimant
will generally be presumed to be seeking the maximum benefit
allowed by law and regulation, and it follows that such a claim
remains in controversy where less than the maximum available
benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993); see
Fenderson v. West, 12 Vet. App. 119, 126 (1999). With regard to the
left foot claim, the veteran has been awarded the maximum benefit
allowed by law and regulation. Therefore, the Board finds that this
issue is no longer before it.

2 -

The veteran perfected appeals as to the issues of entitlement to
service connection for a low back disorder and PTSD. In an April
1993 rating determination, the RO granted service connection for
lumbar paravertebral myositis and mild dorsolumbar scoliosis.
Service connection for PTSD was granted in a February 1999 rating
determination. These decisions constitute a full grant of the
benefits sought, and these issues are no longer before the Board.
Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 1997).

FINDINGS OF FACT

1. There is no competent evidence of a nexus between any current
right leg disorder, and service, to include the service-connected
residuals of a gunshot wound to the left foot with degenerative
arthritis.

2. There is no competent evidence of a nexus between any current
left shoulder disorder and service.

CONCLUSIONS OF LAW

1. The claim of service connection for a right leg disorder is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The claim of service connection for a left shoulder disorder is
not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110. Regulations also

- 3 -

provide that service connection may be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (1998). For the showing of chronic
disease in service there is required a combination of
manifestations sufficient to identify the disease entity and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis
including the word "chronic." Continuity of symptomatology is
required where the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the fact of chronicity in service is
not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b)
(1998).

Regulations also provide that service connection may be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (1998). If the disorder
is arthritis, service connection may be granted if manifest to a
compensable degree within one year following separation from
service. 38 U.S.C.A.  1101, 1112, 1113, 1131, 1137 (West 1991 &
Supp. 1998); 38 C.F.R. 3.307, 3.309 (1998).

The threshold question that must be resolved with regard to these
claims is whether the veteran has presented evidence that the
claims are well grounded. 38 U.S.C.A. 5107(a); Epps v. Gober, 126
F.3d 1464, 1468 (Fed. Cir. 1997). A well grounded claim is a
plausible claim, meaning a claim that appears to be meritorious on
its own or capable of substantiation. Epps. An allegation that a
disorder is service- connected is not sufficient; the veteran must
submit evidence in support of the claim that would "justify a
belief by a fair and impartial individual that the claim is
plausible." Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). The
quality and quantity of the evidence required to meet this
statutory burden depends upon the issue presented by the claim.
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well grounded,
there must be a medical diagnosis of a current disability, medical
or lay evidence of the incurrence

- 4 -

of a disease or injury in service, and medical evidence of a nexus
between the in- service disease or injury and the current
disability. Epps, at 1468. A lay person is not competent to make a
medical diagnosis or to relate a medical disorder to a specific
cause. Therefore, if the determinant issue is one of medical
etiology or a medical diagnosis, competent medical evidence must be
submitted to make the claim well grounded. See Grottveit, 5 Vet.
App. at 93.

A lay person is, however, competent to provide evidence on the
occurrence of observable symptoms during and following service. If
the claimed disability is manifested by observable symptoms, lay
evidence of symptomatology may be adequate to show the nexus
between the current disability and the in-service disease or
injury. Nevertheless, medical evidence is required to show a
relationship between the reported symptomatology and the current
disability, unless the relationship is one to which a lay person's
observations are competent. See Savage v. Gober, 10 Vet. App. 488,
497 (1997).

If the veteran fails to submit evidence showing -that his claim is
well grounded, VA is under no duty to assist him in any further
development of the claim. Epps, 1469. VA may, however, dependent on
the facts of the case, have a duty to notify him of the evidence
needed to support his claim. 38 U.S.C.A. 5103; see also Robinette
v. Brown, 8 Vet. App. 69, 79 (1995). The veteran has not indicated
the existence of any evidence that, if obtained, would make his
claims well grounded. VA has no further obligation, therefore, to
notify him of the evidence needed to support his claims. See
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

A. Right Leg

Service connection is warranted for a disability which is
proximately due to or the result of a service-connected disease or
injury. 38 C.F.R. 3.310 (1998). The Court has also held that
service connection can be granted for a disability that is
aggravated by a service-connected disability and that compensation
can be paid for

5 -

any additional impairment resulting from the service-connected
disorder. Allen v. Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if there
is medical evidence to connect the asserted secondary condition to
the service-connected disability. Velez v. West, 11 Vet. App. 148,
158 (1998); see Locher v. Brown, 9 Vet. App. 535, 538-39 (1996)
(citing Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995), for the
proposition that lay evidence linking a fall to a service-connected
weakened leg sufficed on that point as long as there was "medical
evidence connecting a currently diagnosed back disability to the
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay
testimony that one condition was caused by a service-connected
condition was insufficient to well ground a claim).

A review of the veteran's service medical records demonstrates that
there were no complaints or findings of a right leg disorder
inservice. At the time of the veteran's October 1969 service
separation examination, there were no complaints or findings of a
right leg disorder. On his October 1969 service separation report
of medical history, the veteran did not report that he was having
any trouble with his right leg.

The veteran also did not report having any right leg complaints at
the time of October 1973, November 1974, or October 1979 VA
examinations.

In December 1991, the veteran requested service connection for a
right leg disorder.

At the time of his January 1993 personal hearing, the veteran
claimed that his right leg was tired. He indicated that he had to
put a lot of pressure on that leg and that his leg tended to twist
around in the knee area. He noted that he had not been told by any
physician that he had a specific right leg condition. He did
testify that an orthopedist told him that his right leg was tired
as a result of his using that leg more than his left leg. He again
reported that he had not been told that he had a specific condition
of the right leg. He expressed his belief that his right leg
condition was secondary to his service-connected residuals of a
gunshot wound to the left foot with degenerative arthritis.

6 -

In February 1993, the veteran was afforded a VA orthopedic
examination. At the time of the examination, the veteran complained
of right lower extremity pains secondary to his left foot problem.
Physical examination of the right lower extremity was negative for
any findings.

In May 1995, the Board remanded this matter for additional
development. As a result of the Board remand, the veteran was
afforded an additional VA orthopedic examination in June 1995.
Physical examination revealed that the veteran had a hallux valgus
deformity on his left foot but no such deformity on his right foot.
The veteran was also noted to have bilateral pes planus. It was the
examiner's impression that the veteran had a bilateral pes planus
deformity which made him prone to suffer from chronic pain and
problems with his back and legs.

The Board is of the opinion that the veteran has not presented
evidence of a well-grounded claim of service connection for a right
leg disorder as secondary to his service-connected residuals of a
gunshot wound to the left foot with degenerative arthritis.

While the veteran has expressed his belief that his right leg
disorder is related to his service-connected residuals of a gunshot
wound to the left foot with degenerative arthritis, he is not
medically qualified to render such an opinion. See Espiritu v.
Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5
Vet. App. 91, 93 (1993). There has been no competent medical
evidence submitted relating the any right lower extremity disorder
to his service-connected residuals of a gunshot wound to the left
foot with degenerative arthritis either directly or via
aggravation. Moreover, the October 1993 VA examiner did not find
any right leg disorder and the June 1995 VA examiner attributed any
right lower extremity pain or problems to the veteran's nonservice-
connected pes planus.

As there has been no competent medical evidence submitted
attributing any right leg disorder in any way to service or the
service-connected residuals of a gunshot

7 - 

wound to the left foot with degenerative arthritis, the claim is
not well grounded and must be denied. See Caluza v. Brown, 7 Vet.
App. 498 (1995).

B. Left Shoulder

A review of the veteran's service medical records demonstrates that
there were no complaints or findings of a left shoulder disorder.
At the time of the veteran's October 1969 service separation
examination, normal findings were reported for the upper
extremities. On his separation report of medical history, the
veteran checked the "no" box when asked if had had or was having a
painful or "trick" shoulder.

In December 1991, the veteran requested service connection for
shoulder pain.

At the time of his January 1993 personal hearing, the veteran
testified that he was only claiming service connection for his left
shoulder. The veteran's representative noted that the veteran had
to carry sandbags, dig foxholes, climb mountains, etc., while
inservice. The veteran testified that he injured his shoulder on
one occasion as a result of a machine gun jamming on him and him
having to jerk the gun in an attempt to unjam it. He noted that he
was treated in the field and was given some pills for the pain.

The Board is of the opinion that the veteran has not submitted
evidence of a well- grounded claim for a left shoulder disorder.
While the Board notes that the veteran is competent to report the
conditions that he was exposed to inservice, he is not medically
qualified to express an opinion that any current left shoulder
disorder is related to service. See Grottveit v. Brown, 5 Vet. App
91 (1993). Similarly, he is competent to report a continuity of
symptomatology since service. Savage. However, a medical opinion
would be necessary to link any current left shoulder disorder with
service or to the reported continuity of symptomatology. See
Savage.

- 8 -

As there has been no competent medical evidence submitted linking
any current left shoulder disorder to the veteran's period of
service, the claim is not well grounded and must be denied.

ORDER

Service connection for a right leg disorder is denied.

Service connection for a left shoulder disorder is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals 
